Citation Nr: 0907852	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-10 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death, and 
if so, whether service connection is warranted for that 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to June 1946.  
He died in April 2002.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision dated September 2003, the RO denied service 
connection for the cause of the Veteran's death.  The 
appellant did not appeal this decision.

2.  The evidence received since the September 2003 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for the cause of 
the Veteran's death.

3.  The official death certificate shows that the Veteran 
died on April [redacted], 2002.  The Veteran's death certificate lists 
the immediate cause of death as aspiration, due to or as a 
consequence of, renal failure, due to, or as a consequence 
of, atherscleortic heart disease.

4.  At the time of his death, the Veteran was service 
connected for amputation of the distal and middle phalanges, 
evaluated as 20 percent disabling, healed gunshot wound 
scars, penetrating wound of the left chest wall, muscle group 
XXI, at a 10 percent evaluation, healed gunshot wound scar, 
upper and middle third right arm, muscle group V, evaluated 
as 10 percent disabling, and healed gunshot wound, scars 
right arm and wrist with retained foreign body, muscle group 
IX, at a 10 percent evaluation.

5.  Renal failure and atherscleortic heart disease were not 
present in service, manifested within one year after 
discharge, or etiologically related to service; and the 
preponderance of the evidence is against a finding that the 
Veteran's service-connected disabilities caused or 
contributed substantially or materially to his death. 


CONCLUSION OF LAW

1.  The September 2003 decision of the RO, which denied 
service connection for the cause of the Veteran's death, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2008).  

2.  The evidence received since the September 2003 RO 
decision, which denied service connection for the cause of 
the Veteran's death, is new and material and the claim for 
service connection for the cause of the Veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008). 

3.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the Veteran's death.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the appellant 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the appellant as to the basis for the prior 
final denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in April 2003 and January 2005.  These 
letters informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the appellant should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  The appellant was 
also specifically informed of the law as it pertains to 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the appellant with respect to her claim for benefits, such as 
obtaining medical records and obtaining an opinion from a VA 
examiner.  Consequently, the duty to notify and assist has 
been satisfied in this appeal.

Historically, the Board notes that the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death was previously finally denied by a September 
2003 RO decision.  The claim was denied at that time because 
no medical evidence had been presented linking the Veteran's 
cause of death as noted on his death certificate to any 
service connected disability.

As the appellant did not file an appeal of this decision, it 
is a final decision.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

Since this decision is final, the appellant's current claim 
of service connection for the cause of the Veteran's death 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death.  As noted 
above, the appellant's claim was previously denied because 
there was no medical evidence of record linking the Veteran's 
cause of death to his service connected disabilities.  
However, the appellant recently submitted two letters from 
the Veteran's private physician, discussed in detail below, 
which indicate that, in the physician's opinion, the 
Veteran's service connected gun shot wound to his chest as 
likely as not contributed to his death.  As this evidence 
relates specifically to the issue of whether the Veteran's 
service connected disabilities caused his death, the Board 
finds it both new and material, and the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death is therefore reopened. Therefore, the Board 
will adjudicate the issue of entitlement to service 
connection for the cause of the Veteran's death on a direct 
basis.

The Veteran died on August [redacted], 2002.  The death certificate 
lists the cause of death as aspiration, due to or as a 
consequence of, renal failure, due to, or as a consequence 
of, atherscleortic heart disease.

During the Veteran's lifetime, he was service connected for 
amputation of the distal and middle phalanges, evaluated as 
20 percent disabling, healed gunshot wound scars, penetrating 
wound of the left chest wall, muscle group XXI, at a 10 
percent evaluation, healed gunshot wound scar, upper and 
middle third right arm, muscle group V, evaluated as 10 
percent disabling, and healed gunshot wound, scars right arm 
and wrist with retained foreign body, muscle group IX, at a 
10 percent evaluation.

The appellant's contention is that the Veteran's residuals of 
his service connected gun shot wounds caused lung damage 
which contributed to the Veteran's death from aspiration.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2008); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As noted above, the cause of the Veteran's death as listed on 
his death certificate is
aspiration, due to or as a consequence of, renal failure, due 
to, or as a consequence of, atherscleortic heart disease.  In 
this regard, the Board notes that the evidence of record does 
not show that any of these disabilities is related to 
service.  There is no medical evidence of record showing that 
these were incurred in service, or until many years after 
service.  The Veteran's medical records dated close in time 
to his death do not show any evidence that these disabilities 
are directly related to service.

However, as noted above, the appellant's main contention is 
that the aspiration which was listed as the primary cause of 
the Veteran's death was somehow caused or contributed to by 
the Veteran's service connected disabilities, specifically 
his service connected healed gunshot wound scars, penetrating 
wound of the left chest wall, which the appellant contends 
somehow damaged the Veteran's lungs.  

However, reviewing the Veteran's service treatment records, 
there is no evidence showing that the Veteran's lungs were 
affected by the Veteran's service connected residuals of gun 
shot wounds.  Specifically, a July 1944 chest X-ray report 
noted that no pulmonary pathology or foreign body was found.  
While there are numerous records regarding the Veteran's gun 
shot wounds in service, these records are primarily focused 
on the Veteran's significant right hand and wrist residuals, 
and no significant treatment is shown for the Veteran's 
penetrating wound of the left chest wall.  The Board also 
notes a report of final summary from the Veteran's 
hospitalization in service due to these gun shot injuries, 
which reported that a March 1946 chest X-ray was completely 
normal, and showed essentially no treatment during this 
hospitalization for the Veteran's penetrating wound of the 
left chest wall.  Thus, there is no evidence at the time of 
this injury that the Veteran's lungs were affected in any 
way.

Further, reviewing the Veteran's treatment records shortly 
before his death, these records show treatment for several 
chronic disabilities, but do not show treatment for, or even 
make mention of, the Veteran's service connected residuals of 
his gun shot wounds.  Specifically noted is a private final 
summary report of hospitalization, dated May 2002.  It 
indicates that the Veteran was hospitalized with a 
significant past medical history of chronic renal failure, 
atherosclerotic heart disease, gout, and coronary artery 
disease.  It was noted that due to these conditions, the 
Veteran was noncommunicative, nonverbal, and at a high risk 
for aspiration.  This death summary goes into the Veteran's 
final medical conditions in detail, but again, does not refer 
to the Veteran's service connected gun shot wound 
disabilities.

Finally, the Board notes that an opinion was obtained from a 
VA physician as to the cause of the Veteran's death.  That 
opinion, dated September 2006, indicates that in his opinion, 
there is no connection between the cause of the Veteran's 
death and his service connected residuals of his gun shot 
wounds.  In support of that opinion, the physician noted that 
there was no indication in the records that the musculature 
of the Veteran's sternal chest wall, which was well healed, 
contributed to the Veteran's death, and there were no 
anatomic or physiologic conditions that could link his 
service connected disabilities to any of the reasons of his 
death as stated on his death certificate.

The Board does note two letters submitted from the Veteran's 
private physician.  The first letter, dated May 2005, 
indicates that, reviewing the Veteran's service treatment 
records, and all treatment records up to the Veteran's death, 
it was the physician's opinion that the Veteran's service 
connected gunshot wound to the chest as likely as not 
contributed to the Veteran's death.  A further letter from 
this physician dated May 2006 indicates again that the 
Veteran's severe gunshot wound to his chest as likely as not 
contributed to the Veteran's death.  This physician indicates 
that the Veteran's died from aspiration that might have been 
connected with the bullet wound that grazed his lungs in 
service.  While the Board has considered these opinions 
offered by the Veteran's personal doctor, the Board does not 
find them as probative as other evidence of record.  
Specifically, this physician indicated that the Veteran's 
gunshot wound in service "grazed his lungs" and was severe; 
however, the medical evidence of record, as detailed above, 
does not show that the Veteran's lungs were grazed by this 
injury, or that it was severe.  Further, the examiner has 
indicated that the Veteran's aspiration "might" have been 
connected with his service connected disability; the Board 
finds the speculative nature of this statement also 
diminishes its probative value.   Finally, as noted above, it 
is not sufficient to show that the service connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  In light of the speculative 
nature of this opinion, and its inconsistency with the 
evidence of record, the Board finds this opinion of minimal 
probative value.

The Board does not doubt the sincerity of the appellant's 
belief that her husband's death is related to service, and is 
mindful of his exemplary service.  However, the Board finds, 
considering all evidence of record, that the preponderance of 
the evidence of record is against linking the Veteran's death 
to service, to include as related to his service connected 
residuals of gun shot wounds.  As such, the Board has no 
choice but to find that the preponderance of the evidence of 
record is against a finding that the Veteran's death is 
related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence having been presented, the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the Veteran's death is 
reopened; service connection for the cause of the Veteran's 
death is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


